Case 3:19-cv-19145-BRM-TJB Document 69 Filed 06/01/20 Page 1 of 4 PageID: 787



Law Offices of Albert J. Rescinio, L.L.C.
1500 Allaire Avenue - Unit #101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax:      (732) 531-8009
By:    Albert J. Rescinio, Esq. (ID#034331989)
Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly situated


                          UNITED STATES DISTRICT COURT
                                    FOR THE
                             DISTRICT OF NEW JERSEY
                                NEWARK VICINAGE

                                              Civil Action No. 3:19-cv-19145-BRM-TJB
                                              Honorable Brian R. Martinotti, U.S.D.J.
 David M. Greco,
                                              Honorable Tonianne J. Bongiovanni, U.S.M.J.
 individually and on behalf of others
 similarly situated,

 Plaintiff,

 vs.

 Gurbir S. Grewal,
 New Jersey Attorney General, et al.,


 Defendants.




 NOTICE OF CROSS-MOTION FOR AN ORDER GRANTING PARTIAL SUMMARY
  JUDGMENT IN FAVOR OF PLAINTIFF AND ENTERING FINAL JUDGMENT
 AWARDING NOMINAL DAMAGES, DECLARATORY RELIEF AND PERMANENT
                       INJUNCTIVE RELIEF




TO:    Honorable Brian R. Martinotti, U.S.D.J.
       United States District Court
       District of New Jersey - Newark Vicinage
       United States Court House
       Newark, New Jersey 07102

                                              1
Case 3:19-cv-19145-BRM-TJB Document 69 Filed 06/01/20 Page 2 of 4 PageID: 788




       Robert McGuire, Deputy Attorney General
       Simone Frey, Deputy Attorney General
       Bryan Lucas, Deputy Attorney General
       Office of the New Jersey Attorney General
       R.J. Hughes Justice Complex
       Trenton, New Jersey 08625
       Attorneys for Defendant Gurbir S. Grewal

       Bryan Lucas, Deputy Attorney General
       Office of the New Jersey Attorney General
       R.J. Hughes Justice Complex
       Trenton, New Jersey 08625
       Attorney for Defendants Jared M. Maples and New Jersey Office of Homeland Security
       and Preparedness

       Howard L. Goldberg, Esq.
       First Assistant County Counsel
       Office of the Camden County Counsel
       Courthouse - 14th Floor
       520 Market Street
       Camden, New Jersey 08102
       Attorney for Camden County Prosecutor’s Office, Jill S. Mayer and Nevan Soumails

       Vincent P. Sarubbim Esq.
       Daniel DeFiglio, Esq.
       Archer & Greiner, P.C.
       33 East Euclid Avenue
       Haddonfield, New Jersey 08033
       Attorneys for Defendants Gloucester Township Police Department, Bernard John
       Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel Rapp and
       Brian Anthony Turchi

SIR / MADAM:

       PLEASE TAKE NOTICE that on a June 15, 2020 or such other time to be fixed by the

Court that the undersigned, attorney for Plaintiff David M. Greco, will Cross-Move before the

Court seeking an Order granting the following forms of relief:

       ·   An Granting Partial Summary Judgment in Favor of Plaintiff and Entering Final


                                                2
Case 3:19-cv-19145-BRM-TJB Document 69 Filed 06/01/20 Page 3 of 4 PageID: 789



            Judgment Awarding Nominal Damages, Declaratory Relief and Permanent Injunctive
            Relief; and and

            PLEASE TAKE FURTHER NOTICE that at such time and place that the Plaintiff

David M. Geco shall rely upon (1) Plaintiff’s Statement of Uncontested Material Facts and (2)

Memorandum of Law both submitted herewith; and

            PLEASE TAKE FURTHER NOTICE that oral argument is requested; and

            PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

                                         S/ Albert Rescinio
                                      ________________________________________________
DATED: June 1, 2020                   ALBERT J. RESCINIO, ESQ.
                                      ATTORNEY FOR PLAINTIFF DAVID M. GRECO




                                     PROOF OF SERVICE:

ALBERT J. RESCINIO, ESQ. hereby certifies as follows:

1.     I am the attorney for the Plaintiff in the within matter.

2.     On today’s date I caused copies of the moving papers to be filed electronically with the Clerk

       of the District Court and served on all parties electronically as per Rules of Court.

I DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

EXECUTED THIS 1st DAY OF JUNE 2020.



                                      S/ Albert Rescinio
                                      _____________________________________________
DATED: June 1, 2020                   ALBERT J. RESCINIO, ESQ.


                                                  3
Case 3:19-cv-19145-BRM-TJB Document 69 Filed 06/01/20 Page 4 of 4 PageID: 790




                                     4
